1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    PEGGY SASSO, Bar #228906
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant
6    MATTHEW FARON BLAIR
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  )   Case No. 1:14-cr-0252 LJO
                                                )
12                         Plaintiff,           )   UNOPPOSED MOTION TO RESTORE
                                                )   COMPETENCY UNDER 18 U.S.C. § 4241(d);
13   vs.                                        )   ORDER
                                                )
14   MATTHEW FARON BLAIR,                       )
                                                )
15                         Defendant.           )
                                                )
16                                              )
17          On June 26, 2017, this Court sentenced Matthew Blair on one count of violating 18
18   U.S.C. § 111(a) and (b). Prior to entering a guilty plea on May 1, 2017, Mr. Blair was sent to the
19   Bureau of Prisons under 18 U.S.C. § 4241(d) on multiple occasions between November 2014
20   and March 2016 for the purpose of restoring him to competency. According to the forensic
21   evaluation done by the BOP on March 8, 2016, Mr. Blair was “diagnosed as suffering from
22   schizoaffective disorder, bipolar type, multiple episodes, continuous; severe amphetamine-type
23   use disorder, in a controlled environment; and antisocial personality disorder.” PSR ¶ 88. The
24   BOP stabilized Mr. Blair with a regime of Thorazine (100 milligrams), Prozac (10 milligrams)
25   and Ativan (2 milligrams), and he was then able to proceed to a change of plea hearing in May
26   2017. Id.
27          On September 4, 2018, the Ninth Circuit remanded for re-sentencing and the U.S.
28   Marshals notified the parties that Mr. Blair had been returned to Fresno on October 3, 2018.
1    Sasso Decl. Peggy Sasso, counsel for Mr. Blair, met with him for the first time at Fresno County
2    Jail on October 4, 2018. Id. Mr. Blair was disconnected from reality and unable to have a
3    meaningful conversation with counsel. Id. There was no ambiguity that Mr. Blair was not
4    receiving his psychiatric medications. Id. Defense counsel made arrangements for Mr. Blair to
5    meet with Dr. Claudia Cerda, a licensed clinical psychologist, on October 9, 2018, to assess if
6    anything could be done that would not require sending Mr. Blair back to a BOP medical facility.
7    Id. Mr. Blair refused to leave his cell to meet with Dr. Cerda. Defense counsel attempted to
8    meet with Mr. Blair on October 10, 2018, however, he again refused to leave his cell. Id.
9           Based on the foregoing, and the extensive medical records that are part of the record in
10   this case and are hereby incorporated, there is a preponderance of evidence that Mr. Blair is
11   presently suffering from a mental disease or defect rendering him mentally incompetent to the
12   extent that he is unable to understand the consequences of the proceedings against him or to
13   assist properly in his defense at re-sentencing.
14          Pursuant to 18 U.S.C. § 4241(d)(1), defense counsel files this unopposed requesting that
15   the Court vacate the re-sentencing hearing currently set for October 22, 2018, and commit the
16   defendant to the custody of the Attorney General, who shall hospitalize him for treatment in a
17   suitable facility for a reasonable period of time, not to exceed four months, in order to determine
18   whether there is a substantial probability that in the foreseeable future he will attain the capacity
19   to permit him to proceed to re-sentencing.
20          At the end of the four month period, and no later than March 22, 2019, a member of the
21   staff of the facility to which the defendant has been committed for treatment shall submit to the
22   Court and the parties a report as to whether there is a substantial probability that in the
23   foreseeable future Mr. Blair will attain the capacity to permit the proceedings to go forward.
24                                                            HEATHER E. WILLIAMS
25                                                            Federal Defender
26
     DATED: October 11, 2018                            By:   /s/ Peggy Sasso
27                                                            PEGGY SASSO
                                                              Assistant Federal Defender
28
                                                              Attorney for Defendant
                                                              MATTHEW FARON BLAIR
1                                  ORDER
2    IT IS SO ORDERED.
3
       Dated:   October 11, 2018         /s/ Lawrence J. O’Neill _____
4                                  UNITED STATES CHIEF DISTRICT JUDGE

5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
